DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 26-35 in the reply filed on July 19, 2022 is acknowledged.  Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.
In that response, claims 26, 27, 29, 31, and 33 were amended.  Claims 26-35 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 26 presents multiple issues that render the claim indefinite.  
In limitation (1), “soaking sporoderm-disrupted … spore powder, and …to obtain an aqueous extract … of Ganoderma lucidum spores;”.  It is unclear whether the “spore powder” and “spores” mean the same thing. Consistent terminology within the claim set is encouraged.
Limitation (1) recites “performing water extraction to obtain an aqueous extract solution”, and limitation (3) recites “water extraction by drying the concentrated solution to obtain a dry extract”.  Both limitations refer to “water extraction”, but in (1) the result is an aqueous solution, whereas in (3) the result is a “dry extract”.  Therefore it is unclear what constitutes “water extraction”, i.e., extracting active compounds using water, removal of water, or another alternative.  Reciting “a first” and “a second” water extraction could indicate distinction among different types or stages of water extraction as disclosed (paras.0025-27, pre-grant publication US 2020/0164011).
Next issue concerns “wherein the powder of the extract.., comprising: an aqueous extract of sporoderm-disrupted Ganoderma lucidum spore; …”.  Here “comprising” could be a typo for “comprises”.  Also, it is illogical how a “powder of the extract…” could comprise “an aqueous extract”.  The “powder of the extract” could have been “prepared from” an aqueous extract, but powder by nature implies non-aqueous substance.  
As a consequence of the preceding issue, it is ambiguous whether the “content of polysaccharides is 10-20 g/100 g” and “content of total triterpenes is -10 g/100 g” pertains to the powder of the extract or the aqueous extract.
Finally, in the last clause of claim 26, it is not readily understood how a “particle size of the aqueous extract of sporoderm-disrupted…” could be determined.  An aqueous extract does not exist as “particles”, i.e., solids. 
Regarding this issue it must be noted that Applicant’s disclosure refers to “particle size of sporoderm-removed Ganoderma lucidum spore powder and granules provided by the present invention is preferably less than 0.180 mm,…” (para.0042, pre-grant publication).  This passage however refers to the powder and granules, not aqueous extract as in claim 26.  

Next in claim 26, limitation (4) raises indefiniteness for two reasons.  First, the preamble and limitation (4) recite “powder of an extract of sporoderm-disrupted”, not “sporoderm-removed” Ganoderma lucidum spore as in this passage of Applicant’s disclosure.  This discrepancy between “sporoderm-disrupted” versus “sporoderm-removed”, and consequent indefiniteness, also arise in claims 28, 30, 32, 34, and 35 at the least, where the claims  refer to the product of limitation/step (4) in claim 26.  
It is further noted that Applicant’s disclosure (both written description and original claims) consistently refers to sieving to attain “sporoderm-removed” Ganoderma lucidum spore extract, not “sporoderm-disrupted” Ganoderma lucidum spore extract.  
Second, limitation (4) is shown below.

    PNG
    media_image1.png
    80
    835
    media_image1.png
    Greyscale

It is unclear how “performing sporoderm removal” occurs “by pulverizing and then sieving the dry extract”.  The dry extract is obtained in limitation (3), i.e., dried residues of the concentrated solution.  The disclosure refers to removal of the sporoderm by sieving the dried extract (e.g., paras.0057, 0061).  However the disclosure appears silent regarding why solely the sporoderm, and not other components present in the dried extract, i.e., particles of the active compounds separated from the sporoderm, would pass through the sieve.  Limitation (4) as written in claim 26 does not clarify this either.   Note that limitation (1) recites “spore powder”, which is presumably a fine particulate form, and in limitation (4) the sieving is preceded by pulverizing.  Therefore the sporoderm is already a fine particle, its surface has been “disrupted”, and is pulverized, prior to the sieving.  

Claim 27 recites “the water extraction and sporoderm removal is:…”.  “Water extraction” appears in limitations (1) and (3) of claim 26, and sporoderm removal in limitation (4).   Therefore claim 27 combines three steps into one without clearly referencing each of the steps (or limitations) in claim 26.  Furthermore claim 27 does not recite any details of sporoderm removal.  Moreover, it is unclear which of the steps in claim 27 the “wherein a mass ratio of the …to water is 4-6:8-15” is referring to, i.e., the initial “mixing the sporoderm-disrupted…”, or “decocting”.  Lastly “perform” in line 3 should be “performing”.  This analysis applies also to claim 29.
Claim 31 also recites further details of more than a single step in claim 26, i.e., vacuum concentration and drying.  A clear reference would be helpful in deciphering which step or steps in claim 26 the detailed conditions of vacuum pressure, microwave drying, and microwave drying under reduced pressure, refer to.

Citation of Relevant Art
Li (Li, J.J., et al., Abstract, [Study on variation of main ingredients from spores and fruiting bodies of Ganoderma lucidum], China Journal of Chinese Materia Medica, 01 Nov. 2014, 39(21):4246-4251 Language:chi, PMID: 25775802, available at https://europepmc.org/article/med/25775802, accessed on Dec. 10, 2021) teaches aqueous extract from wall-broken, i.e., sporoderm-disrupted, spores of Ganoderma lucidum that contain 1.03 %-2.25 % total polysaccharides and 1.89 %-3.15 % total triterpenoids, which are lower in claim 26.  However when the aqueous extract is dried to a powder or granule the content of polysaccharides or total triterpenes would increase due to removal of water.
Fujiwara (JP 200143529A) teaches spray dried aqueous extract of the cap pileus of the fruit body of Ganoderma lucidum (abstract).  Preferably the cap pileus part of fruit body is ripened to full maturity so that it contains “a large amount of spores (abstract).  
Soccol (Soccol, C.R., et al., Pharmacological Properties of Biocompounds from Spores of the Lingzhi or Reishi Medicinal Mushroom Ganoderma lucidum (Agaricomycetes): A Review, Int’l J of Medicinal Mushrooms, 18(9):757-767 (2016)) teaches breaking the spore wall of Ganoderma lucidum spores to increase extraction efficiency of active compounds including polysaccharides and triterpenes (title; abstract;  p.758 right col. second full para., p.759 “B. Extraction of Biocompounds from GLSs, p.760 Table 2).  Table 3 references concentrations of various triterpenes reported, the total of which is about 2.6 g/100g in Min et al.  The content of polysaccharides in extract of broken sporoderm spores was about 1.57% (p.762 left col.).
Ma (Ma, J., et al., Breaking and Characteristics of Ganoderma Lucidum Spores by High Speed Entrifugal Shearing Pulverizer, J. Wuham Univ. of Technology-Mater. Sci. Ed. Dec. 2007, vol.22 617-621) reports sporoderm breaking using a high speed centrifugal shearing pulverizer, which increased aqueous extraction of polysaccharides by about 40%.

Response to Arguments
Although new rejections are made above Applicant’s arguments relating to relevant are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.
Applicant argues that Li’s polysaccharide and triterpenoid concentrations ranges are below that in claim 22 (and claim 26), i.e., 10-20% polysaccharides and 4-10% total triterpenes.  (Remarks, 8, March 16, 2022.)
It is acknowledged that Li as well as other art cited above do not teach those concentration ranges.  However prior art of record refer to extracts, i.e., polysaccharide or triterpenes in the solvent.  Once dried or when the solvent is removed, the concentration would rise.  The content limitation is claim 26 is unclear whether it is in the solution form or dried form.  Therefore while it is agreed that the recited ranges are above those found in prior art of record, it cannot be determined whether the ranges render the claims patentable on the merits.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615